Citation Nr: 1704347	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-05 538A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy with radiculopathy of the right lower extremity. 

2.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy with radiculopathy of the left lower extremity. 

3.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy with radiculopathy of the right upper extremity (non-dominant). 

4.  Entitlement to an initial disability rating higher than 30 percent for peripheral neuropathy with radiculopathy of the left upper extremity (dominant). 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for diabetic peripheral neuropathy of the right and left lower extremities, and the right and left upper extremities, and assigned 10 percent disability ratings for all four extremities, effective July 23, 2009.  In a July 2011 rating decision, the RO increased the disability ratings for the service-connected peripheral neuropathy of the bilateral lower extremities and the right upper extremity to 20 percent and the rating for peripheral neuropathy of the left upper extremity to 30 percent, all still effective July 23, 2009.  In January 2016, the Board remanded this matter for further development.

In a March 2012 statement, the Veteran withdrew his hearing request in lieu of a VA examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required to ensure compliance with the Board's January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the Board's previous remand directives, the Veteran underwent VA examination in March 2016.  However, the Board remand instructed that the examiner should provide an opinion as to the severity of the disabilities in April 2012, if possible.  The examiner did not provide this opinion or state whether it was possible.  The examiner did not complet the portion of the disability benefits questionnaire relating to cold and vibratory sensation.

The March 2016 VA examiner also stated that there were no electromyography (EMG) studies performed, though the file contains a June 2012 EMG with findings of left ulnar neuropathy and absent bilateral sural sensory responses consistent with sensory diabetic neuropathy.  

The examiner provided some findings suggesting that the Veteran continued to work and other's suggesting that the Veteran had stopped work due to lower extremity disabilities or that the combination of these disabilities and other unspecified medical conditions had caused him to limit or stop work.  Because entitlement to a total rating for compensation based on unemployability (TDIU) is a potential element of the initial ratings, clarification is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

While this matter is on remand, updated VA treatment records, to include records dated March 2016 to the present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file outstanding VA treatment records, including records from March 2016 to the present.

2.  Provide the Veteran with an application for TDIU and invite him to complete it.

3.  Ask the examiner who conducted the March 2016 examination to provide an opinion as to the severity of the Veteran's peripheral neuropathy in each extremity in April 2012; or provide reasons why such an opinion is not possible.

Ask the examiner to note the 2012, EMG and state whether it alters any findings or opinions provided in the March 2016 examination.

Ask the examiner to indicate whether cold or vibratory sense testing was necessary at the time of the March 2016 examination; if necessary was such testing conducted; what were the results of the testing if conducted; and if not necessary, to provide reasons for this conclusion.

Ask the examiner to clarify whether the Veteran was employed at the time of the examination; and if not employed, the reported reasons that employment stopped.

4.  If the March 2016 examiner is not available, or is unable to provide any of the clarifications sought above; schedule the Veteran for a new VA peripheral nerve examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should describe the current severity and manifestations/complications attributable to the Veteran's service-connected peripheral neuropathy.  Specific nerves affected should be identified, together with the degree of paralysis (e.g., complete; or incomplete mild, moderate, moderately severe, or severe).  

To the extent possible, the examiner should also opine as to the severity of the Veteran's peripheral neuropathy at the time of the April 2012 VA examinations.  If it is not possible to provide the opinion, the examiner should provide reasons for the inability.

The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability.

The examiner should record the Veteran's reports of his employment history and if he has stopped employment, the reasons he did so.

The examiner must provide reasons for all opinions.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

